884 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karl BOWSER, Petitioner-Appellant,v.Joseph HARPER, Jr., Sheriff, Attorney General of Virginia,Respondents-Appellees.
No. 89-6595.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1989.Decided Aug. 15, 1989.

Karl Bowser, appellant pro se.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER (Senior Circuit Judge).
PER CURIAM:


1
Karl Bowser seeks to appeal the district court's order dismissing without prejudice his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254 for failure to exhaust state remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Bowser v. Harper, C/A No. 89-71-R (E.D.Va. Apr. 4, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.